Case 7:16-cv-09778-KMK Document 165 Filed 02/14/20 Page i of 2
SHAW, PERELSON, MAY & LAMBERT, LLP

 

ATTORNEYS AT LAW
21 VAN WAGNER ROAD
POUGHKEEPSIE, NEW YORK 12603
(845) 486-4200
FAX (845) 486-4268

WESTCHESTER, OFFICE
115 STEVENS AVENUE
VALHALLA, NEW YORK 16595
(914) 741-9870
FAX (914) 741-9875

STEPHEN A. PERELSGN (1941-2002) MARK C, RUSHFYELD *
DAVID S. SHAW OF COUNSEL
MARGO L. MAY JOHN E, OSBORN
MICHAEL K. LAMBERT OF COUNSEL

MARC E, SHARFF . oe RSED
BETH L. HARRIS M E if, C) 3 N D also admitted in New Jersey

STEVEN M. LATINO

JULIE M. SHAW

GARRETT L. SILVEIRA
ELIZABETH A, LEDKOVSKY
ZACHARY A. A. TAYLOR

 

February 14, 2020

Via ECF

Hon. Kenneth M. Karas, United States District Court Judge
United States District Court, Southern District of New York
300 Quatrropas Street

White Plains, New York 10601

Re; Peter Rutherford, Ana Rutherford, ete. (P-C.R. and A.D.R.) v. Florida Union Free School
District, et al., Civil Action No. 16-CV-9778 (KMIx); Letter Motion for Extension of
Discovery and Adjournment of Conference

Dear Judge Karas:

This office represents the Defendant Florida Union Free School District in this matter. I am
writing to the Court on behalf of counsel for all parties, requesting an extension of the discovery
deadline in this case until March 20, 2020 and for an adjournment of the conference scheduled before
the Court on February 26, 2020. As concerns the extension of the discovery deadline, this is the second
request made in this case. As concerns the adjournment of the February 26, 2020 conference, this is the
parties’ first request.

On May 16, 2019, the Court had originally So Ordered a discovery schedule submitted on
consent by counsel for the Plaintiffs that set a deadline for fact depositions by November 22, 2019 and
all discovery completion by February 21, 2020. Upon the Defendants’ application, on consent of the
Plaintiffs, for an extension of the fact depositions cut-off because of the over 9,000 pages of documents
and over 50 recordings produced in advance of the scheduled depositions of the Plaintiffs, the Court
thereafter rendered an Order on November 18, 2019 for completion of all discovery by January 22, 2020
and scheduled the February 26, 2020 conference. It is not clear why the Court then provided for all fact
discovery to be completed a month before the date the Court had originally set.

 

 
Case 7:16-cv-09778-KMK Document165 Filed 02/14/20 Page 2 of 2

 

However, due to multiple scheduling issues concerning the availability of the Plaintiff parents,
current and former employees of the Defendant BOCES and employees of the Defendant school district
for deposition, as well as concerning availability of all parties’ counsel to attend, the fact depositions
have not yet been fully completed; but, as of now, completion of depositions of all those witnesses and
of a subpoenaed third-party witness are scheduled to occur by February 27, 2020, It is not yet certain
whether, in light of information that may arise during these scheduled depositions, completion of that
discovery will end the need for any further depositions, although it is currently anticipated that these
scheduled depositions will complete discovery for the case,

including fact depositions, be extended until March 20, 2020 and that the Court reschedule the
conference before it to a date after that date

In this light, -counsel for the parties request that the schedule for completion of all seen |
Thank you for your anticipated consideration of this request.
Very truly yours,

SHAW, PERELSON, MAY & LAMBERT, LLP

BY: iS/
MARK C. RUSHFIELD, ESQ.

MCR/hs

ce: Caroline B. Lineen, Esq., Via Email
Michael! H. Sussman, Esq., Via Email
Angel A. Castro, Esq., Via Email

 

 

 
